KSF'WO'

§

Qctober 12, 2105

Court of Crimianl Appeals
PO Box 12308
Austin, Texas 78711~2308

RE: No; WR-B3,760-Ol
X PARTE DYLAN TAYLOR
T/C NO. 67515-A

Dear Court Clerk,

Please find enclosed my Applicant's Reply To Judge Hardinfs §iling to be filed and
presented to the Honroable Court of Criminal Appeals for consideration relating the
habeas corpus application in the above styled numbered cause. v

Please note that on this date, a true and correc t copy has been served upon the
Honorable Judge Hardin and Ms. Melinda Fletcher. '

I would respectfully request to be notified upon receipt of this pleadinq and
any Court issued.Order regarding the habeas application when made-

Thank you for your time and assistance in this matter, it is greatly appreciated

and welcomed. 1 await the Court's action in this habeas case.

Sincer'elyl
X

Dylan Taylor
Applicant Pro Se
TDCJ-Id # 1526742
Smith Unit

1313 CR 19

Lamesa, Texas 79331

enclosure(s): 1 (2 pgs`)
cc: file .

Hon. Ben Hardin
~Ms. Melinda Fletcher

RECE|VED !M
CGuRT oF chM¢NAL APPEALS

OCT 19 2015
AbeiAcos‘ia,CBerk

. IN THE
COURT OF CRIMINAL APPEALS

OF TEXAS
§ .
EX PARTE § NO. WR#83,760-Ol'
DYLAN TAYLOR § vT/C NO. 67515-A

APPLICANT'S REPLY TO
JUDGE HARDIN'S FILING

TO THE HONORABLE COURT OF.CRIMINAL APPEALS:

n COMES NOW, Dylan Taylor, Applicant Pro`Se, in_the above styled numbered causal

_ respectfully files and submits this his Applicant's.Reply To Judge Hardin's Filing l

relating to this Courtfs-p r curi m Order of September 16, 2015 regarding application

for writ of habeas corpus. Taylor shows the Court-the following as reply_to Judge

Hardin‘s letter filing. n 7

1. Taylor is still unlawfully restrained of his liberty and incarcerated due to this
matter. There has been NO Order to set aside Nun Pro Tunc Judguent. This Judgment
is still being enforced.

2. The Honorable ludge Hardin has failed to include Applicant' s Proposed Finding of

, vacts and Conclusions of Law-which Taylor filed with the court.

3. lt still has not been found in the record or disclosed as to who, what when or why
the Nunc Pro Tunc Judgment was entered. Who requested and brought it to the Court's
'attention? When was this motion for Nunc Pro Tunc Judgment filed, cause Taylor did
not recieve a copy? Taylor contends this is an important fact as this action by
the Court to issue the Nunc Pro Tunc Judgment came over.two years after the conviction.

4. The letter from Ms. Fletcher of September 4, 2015 clearly states the stance the
Special Prosecution Unit(State) regarding the habeas application and issues raised.
The Special Prosecution Unit readily agrees that Taylor is entitled to habeas n

relief, based essentially on Const itutional violation of Double Jeopardy Clause.

5. Taylor request for this Court to take immediate action on this applicaiton for writ
of habeas corpus; that this Court issue an£Order for relief and that this Court
Order the immediate release without delay of Taylor from incarceration upon gx anting
habeas relief. n

_ PRAYER
-WHEREFORE, PRL MlSES CONSIDBRED, the Applicant Dylan Taylor, prays this
Honorable Court grants habeas relief and enters an Order for Taylor's immediate release

without delay from this unlawful restraint and incarceration in TDCJ, in the interest

of justice.

Respectfully Submitted.

Dylan Taylor
Applicant Pro Se
TDCJ-ID # 1526742 j
Smith Unit

1313 CR 19

Lamesa, Texas‘ 79331

DATED: October 12, 2015

~'1, Dyaln Taylor, declare under penalty of perjury that the foregoing is true and
correct, and further certify that a true copy has been served upon the following;
Hon. Ben Hardin[ 23rd District Corut Judge, 111 E. Locust,’RMu 404,'Angleton, TX 77515 and
Ms. Melinda Fletcher, Special Prosecution Unit, PO Box 1744, Amarillo, TX 79105,

by placing in the Smith Unit/TDCJ Prison Legal Mail System on this the 12th day of
October, 2015._

j

Dylan Tavlor
`TDCJ-ID # 1526742
Applicant Pro Se